this case is responsible for the error at his first trial and instead faults the
                system that allows for jurors to ask questions, but submits that because
                the problem is caused by a procedure it should be attributed to the
                prosecutor. We find this argument unpersuasive, and conclude that
                double jeopardy is not implicated because Sangster consented to the
                mistrial and the error was not caused by the State.
                             Second, Sangster argues that the district court erred by
                instructing the jury that he was innocent "until" proven guilty as opposed
                to innocent "unless" proven guilty. Sangster asserts that using the word
                "until" implies that the jury should inevitably find him guilty, nullifying
                the presumption of innocence. However, the instruction also stated that
                the State had a burden of proving the elements of the crime beyond a
                reasonable doubt and that Sangster was entitled to a verdict of not guilty
                if the jury had a reasonable doubt as to his guilt. Other instructions also
                emphasized the State's burden. Accordingly, we conclude that the district
                court did not abuse its discretion by giving the instruction. See Blake v.
                State, 121 Nev. 779, 799, 121 P.3d 567, 580 (2005) (instruction stating
                that the defendant was innocent until proven guilty plainly implied that
                guilt might not be proven).
                            Having considered Sangster's contentions and concluded that
                they are without merit, we
                            ORDER the judgment of conviction AFFIRMED.



                                         Gibbons




SUPREME COURT
        OF
     NEVADA

                                                       2
(0) 1947A
                cc:   Hon. Michelle Leavitt, District Judge
                      Clark County Public Defender
                      Attorney General/Carson City
                      Clark County District Attorney
                      Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA

                                                    3
(0) 1947A